—In an action to recover damages for personal injuries, the defendant County of Nassau appeals from an order of the Supreme Court, Nassau County *490(DiNoto, J.), dated January 21, 1999, which granted the plaintiffs application for leave to serve a late notice of claim upon the County of Nassau pursuant to General Municipal Law § 50-e (5).
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, and the application is denied.
When a plaintiff is seeking leave to serve a late notice of claim, the court must consider whether the plaintiff has demonstrated a reasonable excuse for his or her failure to serve a timely notice of claim, whether the municipality to be served acquired actual knowledge of the essential facts constituting the claim within 90 days of its accrual (see, General Municipal Law § 50-e [1]) or a reasonable time thereafter, and whether the delay would substantially prejudice the municipality in maintaining its defense on the merits (see, Matter of Shapiro v County of Nassau, 208 AD2d 545; Levette v Triborough Bridge & Tunnel Auth., 207 AD2d 330; Carbone v Town of Brookhaven, 176 AD2d 778).
The plaintiff failed to proffer an adequate explanation for the delay in filing an application for leave to serve a late notice of claim. Furthermore, the County did not have actual knowledge of the essential facts constituting the claim within 90 days or a reasonable time thereafter, and the delay prejudiced its ability to maintain its defense on the merits (see, Matter of Galluccio v City of New York, 247 AD2d 473; Matter of Rudisel v City of New York, 217 AD2d 702; Leszczynska v City of New York, 207 AD2d 329; Messina v City of New York, 190 AD2d 659; Carbone v Town of Brookhaven, supra; Herman v Town of Huntington, 173 AD2d 681). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.